DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 30 Dec 2021 along with the AFCP 2.0 request has been entered.  Claims 2-4, 6-14, 16-26, and 29 are pending in the application with claims 27-28 cancelled.  Claims 2, 10, and 19 are currently amended.  Applicant’s amendment to the Claims have overcome each and every 35 U.S.C. 112 rejection previously set forth in the Final Office Action mailed 30 Sep 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jarom Kesler (#57046) on 18 Jan 2022.

The application has been amended as follows: 
Claim 2, Ln. 1 has replaced “A wye connector” with --A single piece wye connector--
Claim 10, Ln. 1 has replaced “A wye connector” with --A single piece wye connector--
Claim 10, Ln. 16 has replaced “the patient branch” with --a patient branch--
Claim 10, Ln. 23 has replaced “one of the first or second” with --the second--
Claim 19, Ln. 1 has replaced “A wye connector” with --A single piece wye connector--
Claim 27 has been fully replaced as follows:
27.		(Cancelled)
Claim 28 has been fully replaced as follows:
28.		(Cancelled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amended claims patentably distinguish over the prior art. Specifically, the cited wye connector of Gallem et al. (U.S. Pub. 2011/0146670) is an assembly of parts and is not a single piece wye connector (e.g. ¶¶0041, 0045, 0047). One having ordinary skill in the art at the time of the invention would not have considered it prima facie obvious to instead form the device of Gallem as a single piece without improper hindsight reasoning.
Additionally, the particular location recited in the claims of the second access port (also termed “medication introduction port”) patentably distinguishes over Loescher et al. (U.S. Patent 6209539).
It is thus found that one having ordinary skill in the art at the time of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785